Citation Nr: 0512273	
Decision Date: 05/04/05    Archive Date: 05/18/05

DOCKET NO.  03-01 887	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to service connection for insomnia, claimed as 
secondary to service-connected tinnitus.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Elizabeth Spaur, Associate Counsel


INTRODUCTION

The veteran had active service from December 1957 to December 
1960.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2002 decision by the 
Department of Veterans Affairs (VA) Detroit, Michigan, 
Regional Office (RO).  That decision denied service 
connection for insomnia, claimed as secondary to service-
connected tinnitus.

The veteran testified before the undersigned Acting Veterans 
Law Judge at a hearing held at the RO in March 2005.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000).  The Act is applicable to all 
claims filed on or after the date of enactment, November 9, 
2000, or filed before the date of enactment and not yet final 
as of that date.  The new law eliminates the concept of a 
well-grounded claim, and redefines the obligations of the VA 
with respect to the duty to assist claimants in the 
development of their claims.  First, the VA has a duty to 
notify the claimant and representative, if represented, of 
any information and evidence needed to substantiate and 
complete a claim.  38 U.S.C.A. §§ 5102 and 5103 (West 2002).  
Second, the VA has a duty to assist the claimant in obtaining 
evidence necessary to substantiate the claim.  38 U.S.C.A. 
§ 5103A (West 2002).

The VA has promulgated revised regulations to implement these 
changes in the law.  See 38 C.F.R §§ 3.102, 3.156(a), 3.159 
and 3.326(a) (2004).  The intended effect of the new 
regulations is to establish clear guidelines consistent with 
the intent of Congress regarding the timing and the scope of 
assistance VA will provide to a claimant who files a 
substantially complete application for VA benefits, or who 
attempts to reopen a previously denied claim.

The Board finds that the VA's duties under the law and 
recently revised implementing regulations have not been 
fulfilled.  The communications sent to the veteran, such as a 
letter from the RO dated in November 2001, did not provide 
the veteran with a specific explanation of the type of 
evidence necessary to substantiate his claim, or an 
explanation of what evidence was to be provided by him and 
what evidence the VA would attempt to obtain on his behalf.  
See generally Quartuccio v. Principi, 16 Vet. App. 183 
(2002).

In addition, the veteran, when testifying before the 
undersigned Acting Veterans Law Judge at a hearing held at 
the RO in March 2005, noted that he did have a physician who 
recommended a medication to help him sleep.  However, it 
appears as if no efforts have been made to secure any medical 
records regarding possible treatment for a sleep disorder.

Finally, the Board notes that the RO denied service 
connection for insomnia on the basis that it not a disability 
for which service connection may be granted.  However, 
insomnia may be considered a sleep disorder due to a general 
medical condition, and is a diagnosis according to the 
American Psychiatric Association.  American Psychiatric 
Association's DIAGNOSTIC AND STATISTICAL MANUAL FOR MENTAL 
DISORDERS, Fourth Edition (DSM-IV), p. 265.  Given that there 
is a recognized psychiatric disability that may potentially 
be secondary to the veteran's service-connected tinnitus, the 
Board finds that a VA examination is necessary in order to 
fairly evaluate the veteran's claim.

Accordingly, the claim is REMANDED for the following:

1.  The RO should review the record and 
take any necessary action to ensure 
compliance with all VCAA notice and 
assistance requirements with regard to 
the claims.  The RO should ensure that 
the appellant is furnished proper 
notice in compliance with 38 C.F.R. 
§ 3.159(b)(1), including notice of (a) 
the information and evidence not of 
record that is necessary to 
substantiate his claim, (b) the 
information and evidence that VA will 
seek to provide, and (c) the 
information and evidence that the 
appellant is expected to provide.  See 
Quartuccio v. Principi, 16 Vet. App. 
183 (2002); Charles v. Principi, 
16 Vet. App. 370 (2002).

2.  The RO should obtain the names and 
addresses of all medical care providers 
who treated the veteran for insomnia.  
After securing the necessary release, the 
RO should obtain these records.  In 
addition, the RO should secure and VA 
treatment records documenting any 
treatment for a sleep disorder.

3.  The veteran should be afforded a VA 
psychiatric examination appropriate to 
determining the nature and etiology of 
any current sleep disorder.  The claims 
folder and a separate copy of this remand 
should be made available to the examiner 
for review.  The examiner is asked to 
provide an opinion as to whether it is as 
likely as not that any diagnosed sleep 
disorder may be attributed to the 
veteran's service-connected tinnitus.

4.  After the development requested above 
has been completed to the extent 
possible, the RO should again review the 
record.  If any benefit sought on appeal, 
for which a notice of disagreement has 
been filed, remains denied, the veteran 
and his representative should be 
furnished a supplemental statement of the 
case and given the opportunity to respond 
thereto.


The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	MICHAEL D. MARTIN
	Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).




